 Case 2:21-cv-05270-SB-SHK Document 13 Filed 07/27/21 Page 1 of 3 Page ID #:262



JS-6
Case 2:21-cv-05270-SB-SHK Document 13 Filed 07/27/21 Page 2 of 3 Page ID #:263




 of removal and the case was assigned to the Honorable George H. Wu, Case No.
 2:21-cv-04930-GW (RAOx). (RJN, Ex. B.) On June 28, 2021, Judge Wu sua
 sponte remanded the action to Los Angeles County Superior Court. (RJN, Ex. C
 (Order).) On June 29, 2021, Defendant filed his second notice of removal. (Not.
 of Removal, Dkt. No. 1.)

                                            II.

        Removal jurisdiction is based entirely on federal statutory authority. See 28
 U.S.C. §§ 1441–55. A defendant may remove “any civil action brought in a State
 court of which the district courts . . . have original jurisdiction.” 28 U.S.C. §
 1441(a). Under 28 U.S.C. § 1331, district courts “have original jurisdiction of all
 civil actions arising under the Constitution, laws, or treaties of the United States.”
 Whether a claim “arises under” federal law must be determined by reference to the
 “well-pleaded complaint.” Franchise Tax Bd. of Cal. v. Construction Laborers
 Vacation Trust, 463 U.S. 1, 9 (1983). It is not enough for removal purposes that a
 federal question may arise during the litigation in connection with a defense or
 counterclaim. Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998).

                                           III.

        Plaintiff argues that there is no substantive difference in Defendant’s notice
 of removal from his previous attempt and that the Court still lacks subject matter
 jurisdiction. (Appl. at 4.) Here, as previously explained by Judge Wu, there is no
 federal question apparent from the face of the Complaint, which brings a single
 claim for unlawful detainer. (See Order at 3; see also Complaint.) It is well
 established that a single claim for unlawful detainer is insufficient to invoke
 federal jurisdiction. See Wachovia Mortg., FSB v. Rabb, No. 2:15-cv-03903-ODW
 (AS), 2015 WL 3454558, at *1 (C.D. Cal. May 29, 2015) (collecting cases).

        In his notice of removal, Defendant asserts that a federal question exists
 because the action arises under 42 U.S.C. § 1981. (Not. of Removal at 2.) But as
 explained in the previous remand order by Judge Wu, “[i]t is well settled that a
 ‘case may not be removed to federal court on the basis of a federal defense . . .
 even if the defense is anticipated in the plaintiff’s complaint, and even if both
 parties concede that the federal defense is the only question truly at issue.’” (Order
 at 3 (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987).) Stated
 differently, even if Defendant argues his defense raises a federal question, that
 does not provide the Court with subject matter jurisdiction.


 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             2
Case 2:21-cv-05270-SB-SHK Document 13 Filed 07/27/21 Page 3 of 3 Page ID #:264




                                         IV.

        If the court determines that it lacks subject matter jurisdiction in which a
 defendant has improperly removed the case, the federal court must remand the case
 to state court. 28 U.S.C. § 1447(c); Fed. R. Civ. P 12(h)(3). Accordingly, because
 no federal question exists, the Court GRANTS Plaintiff’s application and
 DENIES Defendant’s request. The Court REMANDS the case to Los Angeles
 County Superior Court, Case No. 20VEUD00746.


          IT IS SO ORDERED.




 CV-90 (12/02)                 CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           3
